UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): April 12, 2016 SPORTSMAN’S WAREHOUSE HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 001-36401 39-1975614 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7035 South High Tech Drive Midvale, Utah (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (801) 566-6681 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 1.01 Entry into a Material Definitive Agreement.
